Title: To George Washington from William Skilling, 28 July 1784
From: Skilling, William
To: Washington, George



Sir
Caroline County [Va.] July 28th 1784

I Receivd your letter of the 22nd of July wherein you inform me that Col: Bassett thinks that mr Randolph made a mistake in offering me thirty pounds Sterling pr year. it could not be

any mistake of the genleman, as he wrote me two different Letters—in the first he offerd me thirty pounds Currency & on my refusal he Sent me the other—Which I enclos’d to you in my firist letter—I am at present employ’d at a Dollar pr day & a pint of spirits and I am very well entertained and have as much worke as I can possibly do till the middle of November by that time I Shall finish the worke that I have Engag’d & if health permits you may then depend on my Coming as I should much rather serve you than any other —from Sir Yr most obt Humle servt

William Skilling

